DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer program product not embodied in a statutory computer readable medium recite non-statutory subject matter. Examiner advises the applicant to amend the claim to recite the computer program product is stored in a non-transitory computer readable medium in order to overcome the 101 issue. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the reference region left offset and right offset" in line 3 and “the reference region top offset and bottom offset” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the reference region left offset and right offset" in line 3 and “the reference region top offset and bottom offset” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0155920 A1 (“Park”) in view of US 2006/0034374 A1 (“Park2”).
Regarding claim 1, Park discloses a method comprising: reconstructing a source picture for inter-layer prediction (e.g. see inter-layer prediction to generate predicted second layer image using reconstructed first layer image, e.g. see at least paragraphs [0077]-[0078] for encoder; for decoder, see at least paragraphs [0130]-[0131], [0140]-[0141]); and deriving a reference region (e.g. see block of the reconstructed first layer image, e.g. see at least paragraphs [0078]-[0079] for encoder; for decoder, see at least paragraphs [0138]-[0139]) for inter-layer prediction of a coding tree unit (e.g. see coding unit or prediction unit, e.g. see paragraph [0078] and see coding units according to a tree structure, e.g. see at least paragraphs [0279]-[0280]) from the source picture, wherein the deriving comprises at least one of: resampling at least a part of the 360-degree panoramic source picture, wherein said resampling comprises filtering samples of a border region of the 360-degree panoramic source picture using at least partly one or more sample values of an opposite side border region and/or one or more variable values associated with one or more blocks of the opposite side border region; or determining a reference region that crosses a picture boundary of the source picture (e.g. see first layer reference block 51 in Figs. 5A-5B).  
Although Park discloses deriving a reference region for inter-layer prediction of a coding tree unit from the source picture, wherein the deriving comprises at least one of: determining a reference region that crosses a picture boundary of the source picture, it is noted Park differs from the present invention in that it fails to particularly disclose a 360- degree panoramic source picture and wherein the deriving comprises at least one of: resampling at least a part of the 360-degree panoramic source picture, wherein said resampling comprises filtering samples of a border region of the 360-degree panoramic source picture using at least partly one or more sample values of an opposite side border region and/or one or more variable values associated with one or more blocks of the opposite side border region; or determining a reference region that crosses a picture boundary of the 360-degree panoramic source picture, and including in the reference region one or both of: one or more sample values of an opposite side border region, or one or more variable values associated with one or more blocks of the opposite side border region.  Park2 however, teaches a 360- degree panoramic source picture (e.g. see panorama image with a 360 degree omni-directional view in Figs. 4A-4B, e.g. see at least paragraph [0015]) and wherein the deriving comprises at least one of: resampling at least a part of the 360-degree panoramic source picture, wherein said resampling comprises filtering samples of a border region of the 360-degree panoramic source picture using at least partly one or more sample values of an opposite side border region and/or one or more variable values associated with one or more blocks of the opposite side border region; or determining a reference region that crosses a picture boundary of the 360-degree panoramic source picture, and including in the reference region one or both of: one or more sample values of an opposite side border region, or one or more variable values associated with one or more blocks of the opposite side border region (e.g. see when the reference data unit is not present in reference image, e.g. see Figs. 7A-7B and 8A-8B, pad image present in predetermined range of reference image from the other border outside the one of right and left borders of reference image, S315-S320 in Fig. 6A, e.g. see Figs. 9-10). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park and Park2 before him/her, to modify the inter-layer video encoding and video decoding of Park with Park2 in order to effectively and precisely estimate a motion of a panorama image containing omni-directional image information.    
	Regarding claims 8, 15, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claim(s) 2-4, 9-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0155920 A1 (“Park”) in view of US 2006/0034374 A1 (“Park2”) in further view of Disparity-compensated Inter-layer Motion Prediction Using Standardized HEVC Extensions (“Chen”) (Note: Chen is provided in the IDS). 
Regarding claim 2, although Park discloses further comprising one or more of: deriving a disparity value (e.g. see disparity vector, e.g. see at least paragraphs [0086]-[0087]), it is noted Park differs from the present invention in that it fails to particularly disclose setting syntax elements for the reference region left offset and right offset equal to the disparity value; or setting syntax elements for the reference region top offset and bottom offset equal to zero. Chen however, teaches setting syntax elements for the reference region left offset and right offset equal to the disparity value; or setting syntax elements for the reference region top offset and bottom offset equal to zero (e.g. averaged sequence-wise disparities are used as the inputs for scaled reference layer offsets, e.g. Figs. 2 and 5, Section III).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Park2 and Chen before him/her, to incorporate Chen into the inter-layer video encoding and video decoding of Park as modified by Park2 in order to achieve reduced bitrate. 
Regarding claim 3, Park in view of Chen further teaches further comprising deriving the disparity value from pictures of one or more access unit using one or more of: 2 of 13 LEGAL02/41994162v2Appl No.: 17/338,953 Attorney Docket No.: 042933/560774 Restriction Requirement mailed July 21, 2022 Response mailed August 2, 2022 deriving an average disparity from one or more depth maps associated with said pictures: deriving the disparity from camera parameters applying said pictures; deriving an average disparity between views, using a stereo matching algorithm; or deriving an average disparity from an inter-view motion vector applying between pictures of different views (Chen: e.g. see derivation of disparity, Section III).  The motivation above in the rejection of claim 2 applies here. 
Regarding claim 4, Park in view of Chen further teaches further comprising one or more of: deriving an average disparity value for one or more pictures; setting syntax elements for a scaled reference layer left offset and a scaled reference layer right offset equal to the average disparity value; or setting syntax elements for a scaled reference layer top offset and a scaled reference layer bottom offset equal to zero (Chen: e.g. see averaged sequence-wise disparities are used as the inputs for scaled reference layer offsets, e.g. Figs. 2 and 5, Section III).  The motivation above in the rejection of claim 2 applies here.
	Regarding claims 9-11, 16-18, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0155920 A1 (“Park”) in view of US 2006/0034374 A1 (“Park2”) in further view of US 2015/0195563 A1 (“Ramasubramonian”). 
Regarding claim 5, although Park discloses  a base-view picture (e.g. see first layer, ; also see base layer, e.g. see at least paragraph [0182]), it is noted Park differs from the present invention in that it fails to particularly disclose further comprising one or both of: creating two occurrences of a base-view picture in reference pictures lists, wherein a first occurrence is a conventional inter-layer reference picture and a second occurrence is a resampled picture; or indicating the creation of the two occurrences in the bitstream. Ramasubramonian however, teaches further comprising one or both of: creating two occurrences of a base-view picture in reference pictures lists, wherein a first occurrence is a conventional inter-layer reference picture and a second occurrence is a resampled picture; or indicating the creation of the two occurrences in the bitstream (e.g. see upsampling unit 92 may upsample a base layer of a received video frame to create an enhanced layer to be added to the reference picture list, e.g. see at least paragraph [0129]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Park, Park2 and Ramasubramonian before him/her, to incorporate Ramasubramonian into the inter-layer video encoding and video decoding of Park as modified by Park2 in order to efficently identify pictures that may be used for prediction.   
	Regarding claims 12, 19, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seregin et al., US 2014/0355676 A1, discloses resampling using scaling factor
Seregin et al., US 2014/0241437 A1, discloses device and method for scalable coding of video information
Chen et al., US 2014/0105299 A1, discloses performing residual prediction in video coding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485